DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1-18 are pending and subject to this Office Action. Claims 16-18 are new.
	The previous objections to claims 1-7, 9, and 11-15 are withdrawn.
	The previous rejection of claims 1-15 under 35 USC 112(b) is withdrawn. 

Response to Arguments
Applicant's arguments (see Remarks filed on 11/02/021) have been fully considered but they are not persuasive.
On page 13-14, Applicant argues that one of ordinary skill in the art looking to improve the process of Serban would not find modifications in view of Sanchez because of the following differences between the two references: 
Sanchez does not describe a process using two catalytic reforming units and is not particularly focused on the actual process of reforming.
Sanchez' teaching is focused on the treatment of effluents coming from a reforming unit, with a series of operations that are not the same as those of either Serban or the invention herein and not operated in the same sequence.
Sanchez’ target is to produce LPG whereas Serban focuses on the production of C6-C7 aromatics.
With regard to (i), while it is acknowledged that Sanchez does not teach the use of two reforming units, the Sanchez reference was cited to address the claimed limitations relating to the treatment of the reformate and not the reforming reaction. Here, Serban and Sanchez each 
With regard to (ii), it does not require a prior art process to have exactly the same sequence of process steps as another in order to make a combination of references. As noted  above and in the previous Office Action (pg. 6-7), the modification involves application of Sanchez to a specific step of the Serban process to improve the overall treatment of effluent, specifically, to recover hydrogen and LPG which are valuable materials for various refining processes.
With regard to (iii), while Sanchez’ teaches recovering LPG (and hydrogen) from reformate, this does not change the fact that the resulting reformate will have the desirable end products of reformate, e.g., C6+ hydrocarbons, such as aromatics. Therefore, the fact that Sanchez teaches obtaining LPG and hydrogen would not dissuade one skilled in the art from applying it to Serban, as it would improve the Serban by producing additional valuable products.

	On pages 15-16, Applicant argues that Serban and Sanchez are non-analogous art because produce different products and have different goals.
	In response, it is noted that both Serban and Sanchez concern the treatment of reformate. Since the references relate to treating effluents from the same type of reaction (catalytic reforming) and having similar steps, e.g., removing C4- components from the reformate, it can be said that they have similar products and goals and, thus, are from the same field of endeavor as the claimed invention, which also concerns catalytic reforming and the reformate treatment.  

Drawings/Specification
The drawings are objected to because there is an inconsistency with respect to reference number for the stream being sent to the stabilization section that produces a stream enriched in C1 and C2 hydrocarbons.  It is noted that, in Fig. 1, a hydrocarbon stream 55 is transferred from a recontacting section 16 to a stabilization section 19 which produces a stream 52 enriched in C1 and C2 hydrocarbons, an LPG stream 20, and a liquid fraction 21 predominantly containing C4+ hydrocarbons (Spec. pg.9; see Fig. 1). In Fig. 2, it appears that a scrubber 51 and a distillation 63 constitute the stabilization section 19 of Fig. 1, since they produce the stream 52, the stream 20, and the liquid fraction 21. However, in Fig. 2, it is the stream 46 (resulting from the recontacting column 44), and not the stream 55, that is introduced to the scrubber 51(i.e. the first unit of the stabilization section). That is, in Fig. 1, stream 55 is introduced to the stabilization section, whereas in Fig. 2, stream 55 is produce within the stabilization section. Applicant is suggested to amend Fig. 1 and the instant specification, pg. 9, by replacing reference number 55 with 46. Applicant is also suggested to make changes to the claims in accordance with the changes made to Fig. 1 and the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claims 3-4, 8, 10, and 17-18 are objected to because of the following informalities. 
Claim 3: The recitation “b)” at line 2 should be deleted.
Claim 4: The recitation “and” following “separating” at line 2 should be deleted. 
Claim 4: Step vi) recites “separating a liquid phase predominantly containing C3 and C4 hydrocarbons (20) and recycling a gaseous phase (49) to step iv).” To improve clarity, Applicant is suggested to amend the limitation as follows: “separating a liquid phase predominantly containing C3 and C4 hydrocarbons (20) and , wherein the gaseous phase is recycled to step iv) as the recycle gas (49).”, or alternatively, “separating a liquid phase predominantly containing C3 and C4 hydrocarbons (20) and the recycle gas which is recycled to step iv).”
Claim 8: The limitation “the gaseous phase (34)” at line 4 should read “the gaseous phase [[(34)]] (31)” to be consistent with the recitation of step i) in claim 4.
Claim 10: The limitation “the gaseous phase (34)” at line 2 should read “the gaseous phase [[(34)]] (31)” to be consistent with the recitation of step i) in claim 4.
Claim 17: The limitation “the gaseous phase (34)” at line 14 should read “the gaseous phase [[(34)]] (31)” to be consistent with the recitation of step i).
Claim 18: The limitation “the gaseous phase (34)” at line 14 should read “the gaseous phase [[(34)]] (31)” to be consistent with the recitation of step i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Serban et al. (US Pub. 2012/0277505 A1, cited in IDS dated 06/17/2020; hereinafter “Serban”), in view of Sanchez et al. (US Pub. 2006/0021914 A1; hereinafter “Sanchez”).
Regarding claim 1, Serban discloses a process for reforming a naphtha feedstream, the process comprising:
(a) Sending the naphtha feedstream (Fig. 4, 202) to a first fractionation unit (200) to obtain an upper stream (204) having light hydrocarbons and a lower stream (206) having heavier hydrocarbons ([0036], lines 1-4). With regard to said “light hydrocarbons” and “heavier 204) and the “heavier hydrocarbons” of the lower stream (206) are interpreted to correspond to C7 and lighter hydrocarbons and C8 and heavier hydrocarbons, respectively. 
(b) Sending the upper stream (204) into a first catalytic reforming unit (210) to obtain a first reformate effluent (212) ([0036], lines 4-6).
(c) Sending the lower stream (206) into a second catalytic reforming unit (220) to obtain a second reformate effluent (222) ([0036], lines 6-8).
(d-e) Combining the first reformate effluent (212) and the second reformate effluent (222) and sending the combined reformate stream into a light hydrocarbon fractionation unit (240) to obtain an overhead stream (242) comprising light gases, e.g., C4- components, and a bottoms stream (244) comprising reformate ([0036], lines 8-16). 
(f) Sending the bottoms (244) to a reformate separation column (250) to obtain an overhead stream (252) comprising C6 and C7 hydrocarbons and a bottoms stream (254) comprising C8+ hydrocarbons ([0036], lines 14-19).
While Serban teaches separating the combined reformate stream into an overhead stream (242) comprising light gases and a bottoms stream (244) comprising reformate, the reference does not explicitly disclose that the combined reformate stream is first separated into a first gaseous effluent rich in hydrogen and a liquid effluent of hydrocarbons, wherein the liquid effluent of hydrocarbons is sent to a stabilization section to recover a second gaseous effluent enriched in C1 and C2 hydrocarbon compounds, a liquid phase predominantly containing C3 and C4 hydrocarbons and a liquid fraction predominantly comprising hydrocarbon compounds having at least four carbon atoms, wherein the liquid fraction is subsequently sent to the reformate separation column (250).

(1) Sending an effluent (Fig. 1, F) obtained from a catalytic reforming into a contact column (2) (in “a recontacting section”) to obtain a first gaseous effluent (G2) rich in hydrogen and a liquid effluent of hydrocarbons (L2) ([0020]-[0022], [0033], [0037]).
(2) sending the liquid effluent of hydrocarbons (L2) into a contact column (12) and a distillation column (31) (in “a stabilization section”) to recover a second gaseous effluent (G3) enriched in C1 and C2 hydrocarbon compounds, a liquid phase (L4B) predominantly containing essentially LPG (i.e., C3 and C4 hydrocarbons) and a liquid fraction (L4A) comprising stabilized reformate ([0038], [0043], [0056]). Since the liquid fraction (L4A) has been treated by distilling C3 and C4 hydrocarbons, said liquid fraction (L4A) is considered to predominantly contain hydrocarbon compounds having at least four carbon atoms.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Serban by separating the combined reformate stream into a first gaseous effluent rich in hydrogen and a liquid effluent of hydrocarbons, which is subsequently treated to recover a second gaseous effluent enriched in C1 and C2 hydrocarbon compounds, a liquid phase predominantly containing C3 and C4 hydrocarbons, and a liquid fraction predominantly comprising C4+ hydrocarbon compounds, as taught by Sanchez, because (i) while Serban discloses separating a reforming effluent into a light fraction containing C4- components and a heavy fraction containing reformate ([0036], lines 8-16), Serban is silent on further fractionating the light fraction, (ii)  Sanchez discloses a process for treating a reforming effluent, in addition to the production of stabilized reformate, to recover a hydrogen fraction and a LPG fraction, which can be of high value or be used for various refining processes ([0005]-[0009]), and (iii) this involves substitution of one known separation method 

Regarding claim 2, Serban discloses that the overhead stream (Fig. 4, 252) comprising C6 and C7 hydrocarbons is passed to an aromatics extraction unit (260) to obtain a purified aromatics stream (262) and a raffinate stream (264) ([0036], lines 19-22). Since the overhead stream comprising C6 and C7 has been treated to separate out non-aromatics in the aromatics extraction unit, the purified aromatic stream is interpreted to predominantly contain C6-C7 aromatic compounds. 

Regarding claim 3, Serban discloses that the raffinate stream (Fig. 4, 264) is recycled to the first catalytic reforming unit (210) ([0036], lines 22-23). 

Regarding claim 4, the Sanchez process comprises:
(i) separating the hydrocarbon feedstream (Fig. 1, F) into a gaseous phase (G1) and a liquid phase (L1) containing hydrocarbons ([0033]-[0034]);
(ii) cooling the liquid phase (L1) to a temperature of 0 ºC or -10 ºC by means of a cooling device (E1) ([0035], lines 17-22);
(iii) carrying out a first recontacting of the liquid phase (L1) with the gaseous phase (G1) in a contact column (2) to recover a first gaseous effluent (G2) rich in hydrogen and a first liquid effluent (L2) of hydrocarbons ([0035]-[0037]);
(iv) carrying out a second recontacting the first liquid effluent (L2) of hydrocarbons with a recycle gas (G4) to obtain a second gaseous effluent (G3 in stream 13) enriched in C1 and C2 hydrocarbons and a second liquid effluent (L3) of hydrocarbons ([0038], [0041], [0043]);
L3) in a fractionating column (31) to separate an overhead gaseous fraction (35) and a bottom liquid fraction (32) containing hydrocarbons having at least 4 carbon atoms ([0055]-[0056]); and
(vi) condensing the overhead gaseous fraction (35) to separate a liquid phase (39) predominantly containing LPG (C3-C4 hydrocarbons) and a gaseous phase (G4) ([0056]).

Regarding claim 5, Sanchez discloses that the separation means (Fig. 1, 2) is a column operating counter-currently ([0035], lines 12-17).

Regarding claim 9, Serban, in view of Sanchez (“Serban/Sanchez”), does not explicitly teach recycling a portion or all of the second gaseous effluent (G3 in stream 13 in Fig. 4 of Sanchez) before the first recontacting step. However, Sanchez does disclose that the second gaseous effluent contains residual hydrogen which has not been separated out in the contact column (2) (see Table 2). Since one of the objectives in the Sanchez process is to recover hydrogen product, which can be used in various refining processes ([0007]), one having ordinary skill in the art would have been motivated to recycle at least a portion of the second gaseous effluent to the contact column (2) to further recover hydrogen from the second gaseous effluent and increase the hydrogen yield in the first gaseous effluent (G2), i.e., a hydrogen-rich gas product. 

Regarding claim 10, in the Serban/Sanchez process, one would have been motivated to recycle at least a portion of the second gaseous effluent (G3 in Fig. 4 of Sanchez) to the contact column (2), as discussed above. It is noted that the gaseous phase (31) resulting from “step i)” in claim 4 is also introduced to the contact column (see “step c)” in claim 4). Therefore, recycling to the contact column (2) a portion of the second gaseous effluent (G3) as a mixture 31) is considered obvious, since it is expected to have the same result as when passing them to the contact column separately. MPEP 2144.04 IV. C.

Regarding claim 11, Serban discloses that the naphtha feedstream can contain some sulfur and will need to be treated for sulfur removal ([0019]). Serban suggests that the naphtha feedstream can be passed to a hydrotreater prior to passing the naphtha feedstream to the reformer ([0019]). A hydrotreater for removing sulfur is considered to be a hydrotreating unit for hydrodesulfurization. 
Serban/Sanchez does not explicitly disclose that, between the step of splitting the naphtha feedstream (“step a)”) and the step of reforming the resulting feedstream fractions (“step b)”), a hydrodesulfurization of the upper stream (Serban, Fig. 4, 204) and/or the lower stream (206) is carried in a hydrotreating unit.
However, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). It is noted that Applicant has not shown criticality or unexpected results of operating a hydrodesulfurization between the splitting step (“step a)”) and the reforming step (“step b)”), compared to other configurations that are reasonably contemplated by the teachings of Serban/Sanchez, e.g., operating the hydrodesulfurization prior to the splitter step. Therefore, the claimed operation of the hydrodesulfurization of the upper stream and/or the lower stream is considered prima facie obvious. 

Regarding claim 12, Serban discloses that the first catalytic reforming unit and the second reforming unit are operated at a temperature of at least 540 ºC and less than 540 ºC, respectively ([0028]). Serban further discloses that the reaction conditions for the reforming process include a pressure of 250-580 kPa (0.250-0.580 MPa) and a WHSV of 0.1-10 hr-1 ([0025], lines 12-13; [0028], lines 12-13). The claimed ranges of temperature, pressure, and prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05. Serban further discloses an example in which the process conditions include a hydrogen-to-hydrocarbon ratio of 2.0 ([0048]). The hydrogen-to-hydrocarbon ratio is interpreted to be a molar ratio and, thus, meets the claimed range. 

Regarding claim 15, Serban discloses that the second catalytic reforming unit is operated in the presence of a catalyst comprising (i) an active phase comprising platinum, iridium, rhodium, and/or palladium, (ii) a promoter comprising germanium and/or tin, and (iii) a support comprising alumina, silica, and silica-alumina ([0034]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Serban (US Pub. 2012/0277505 A1), in view of Sanchez (US Pub. 2006/0021914 A1), as applied to claim 1, and further in view of Nacamuli et al. (US Pat. 6,051,128, cited in IDS dated 06/17/2020).
	Regarding claims 13-14, Serban discloses that the reforming catalysts usable for the first catalytic reforming unit comprise a metal, such as platinum, on a support comprising a porous material ([0034]). Serban discloses that the workable porous materials include zeolitic aluminasilicate, alumina, silica, and silicon carbide, mixtures thereof. It is noted that alumina, silica, and silicon carbon would read on the claimed binder which is an optional component of the claimed catalyst. 
While Serban discloses that the workable porous materials include crystalline zeolitic aluminasilicates (zeolite), the reference does not explicitly disclose that the zeolite is chosen from a zeolite L, a zeolite X, a zeolite Y or a zeolite ZSM-5. It is noted that Serban does suggest 
However, Nacamuli discloses a process for reforming a hydrocarbon stream, wherein the hydrocarbon feedstream is separated into a C6-C7 cut and a C8+ cut and said cuts are subjected to reforming in separate reformers (col. 5, lines 1-14). Nacamuli teaches that the C6-C7 cut is reformed in a first reformer in the presence of a non-acidic catalyst comprising platinum, zeolite L, and a binder (col. 5, lines 5-9; col. 6, lines 6-10 and 44-45). Nacamuli discloses that the workable binder materials include alumina and silica (col. 6, lines 47-50).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Serban by applying a catalyst comprising platinum, zeolite L, and a binder, as taught by Nacamuli, because (i) Serban teaches that the first catalytic reforming unit is operated in the presence of a low acid or a non-acid catalyst comprising platinum on a support comprising a porous material, such as zeolite, and a binder, and notes that porous materials are known in the art ([0034]-[0035]), (ii) Nacamuli, which discloses a similar process of two-stage parallel reforming to Serban, teaches using a catalyst comprising platinum, zeolite L, and a binder, and (iii) this involves substitution of a known reforming catalyst for another known catalyst to obtain predictable results.

Allowable Subject Matter
Claims 16-18 are allowable over the prior art.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or reasonably suggests precooling the liquid phase (claims 6 and 16), or the liquid phase and/or the gaseous phase (claims 7-8 and 
Sanchez (US Pub. 2006/0021914 A1), applied in the above prior art rejection in combination with Serban (US Pub. 2012/0277505), is considered the closest prior art to the claimed process of claims 6-8 and 16-18. As discussed above, Sanchez teaches cooling the liquid phase (Fig. 1, L1) to a temperature of 0ºC or - 10ºC by a heat exchanger (E1) and cooling the gaseous phase (G1) to a temperature of 45 ºC by a heat exchanger (E2) ([0035], lines 7-12 and 17-22). However, nothing in Sanchez or elsewhere in the prior art teaches or reasonably suggests cooling the liquid phase (L1) or the gaseous phase (G1) by heat exchange with the first gaseous effluent or the first liquid effluent obtained from the contact column (2).
Pappas et al. (US Pat. 5,238,555; hereinafter “Pappas”) is considered pertinent to the instant invention. Pappas teaches a process for recovering hydrogen-rich gases from a hydrocarbon conversion zone effluent, such as catalytic reforming effluent, using two refrigeration zones and an absorption vessel (Abstract; col. 6, lines 3-31 and 44-55). Particularly, Pappas teaches (see col. 12, line 62 – col. 13, line 59): (a) separating a reformate into a gaseous phase (11 in Fig. 2) and a liquid phase containing hydrocarbons (10); (b) precooling the liquid phase by heat exchange with a first gaseous effluent and/or the a first liquid hydrocarbon effluent; (c) cooling the liquid phase to a temperature of 0 °F in refrigeration zone (34); and (d) carrying out a first recontacting of the cooled liquid phase with the gaseous phase in a separator (37) to recover the first gaseous effluent (30) rich in hydrogen and the first liquid hydrocarbon effluent (48). However, Pappas does not teach the claimed steps of carrying out a second recontacting of the first liquid hydrocarbon effluent with a recycle gas and separating a second gaseous effluent enriched in C1 and C2 hydrocarbons and a second liquid hydrocarbon effluent which constitutes the first effluent, fractionating the second liquid hydrocarbon effluent to separate an overhead gaseous fraction and a bottom liquid fraction containing C4+ hydrocarbons, and condensing the overhead gaseous fraction to separate a L2) (see Fig. 1 of Sanchez) is heat exchanged with the liquid phase (L1), this would make the subsequent absorption column (12 in Fig. 1 of Sanchez) less effective or increase operating cost to due to the increased temperature of the liquid phase (L2). Therefore, one skilled in the art would not have been sufficiently motivated to apply the precooling described in Pappas into the Sanchez to reduce the refrigeration requirement, because it would, at the same time, make the subsequent absorption column less effective and/or efficient.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772